Beck, Oh. J.
— Defendant was indicted and convicted, for maintaining a nuisance in keeping a house for the unlawful sale of intoxicating liquors, and fined in the sum of $300. He now prosecutes his appeal to this court.
The case is submitted to us without assignments of errors, or briefs, or arguments on either side. As required by law we have carefully examined the record submitted to us, and considered all the rulings ol' the court, with the result that we have been unable to discover any error or irregularity in the proceedings.
We cannot farther write of the case without imagining objections and presenting answers thereto, a course of treating a case we never pursue.
The judgment of the District Court is
Affirmed.